Citation Nr: 0505386	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  02-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim for 
service connection for residuals of low back injury.  

In December 2003, the Board remanded the case to the RO for 
proper Veteran's Claims Assistance Act of 2000 (VCAA) 
notification and to obtain a nexus medical opinion on the 
veteran's injury.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's current low back disorder is not 
etiologically related to service, nor was degenerative joint 
disease of the lumbosacral spine demonstrated to a 
compensable within a year following service separation.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
duty, nor may degenerative joint disease be presumed to be so 
incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with enactment of the VCAA, now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  This law redefines the obligations of VA to the 
appellant with respect to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in October 2001, after the enactment of the VCAA.

A rating action in February 2002 denied service connection 
for residuals of low back injury.  A notice of disagreement 
was received in September 2002.

Letters dated in October 2001, December 2001 and March 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  The letters informed him of 
the evidence required to substantiate his claim and that he 
should submit such evidence or provide VA with the 
information necessary for such evidence to be obtained on his 
behalf.

Additionally, the October 2002 statement of the case and 
September 2004 supplemental statement of the case also 
provided guidance regarding the evidence necessary to 
substantiate the veteran's claim.  The Board's December 2003 
remand also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran served in the active military from October 1966 
to September 1968.

The veteran's service military records indicate that in 
January 1967, he required medical treatment after he fell 60 
feet from a telephone pole and landed on the balls of his 
feet.  He complained of low back ache.  He was able to both 
walk and touch his toes with ease.  There was no visible 
bruising.  The medical provider recommended duty as tolerated 
and medication as needed.  The September 1968 discharge 
examination report indicates that the veteran's spine was 
normal.

A December 1986 discharge summary from a private hospital was 
to the effect that the veteran underwent a laminotomy, 
discectomy, and posterior spinal fusion following a several 
year history of low back and left leg pain.  A CAT scan and 
myelogram performed in June 1986 revealed a herniated nucleus 
pulposus L5-S1.  In addition, the veteran had symptoms of 
mechanical low back pain.  Therefore, he elected to undergo 
the above treatment.  Upon discharge, he was ambulating 
independently with the use of a walker.  The veteran stated 
that he no longer had left leg pain and his back pain was not 
what he experienced before the operation, but was due to the 
effects of the surgery.

In October 2001, the veteran submitted a claim for low back 
injury with a leg problem.  He claimed that while in service, 
he fell 60 feet and landed on his back.  He was knocked 
unconscious and received treatment at that time.

During a January 2002 VA examination of his spine, the 
veteran complained of low back pain.  He also described the 
fall while in service and explained that he landed on the 
balls of his feet.  He continued to have problems with his 
back when he left the service and it became worse, which led 
to the surgical procedure performed in December 1986.  The VA 
examiner reviewed the results of the CAT scan performed in 
June 1986 and the December 1986 discharge summary.  The 
diagnosis was herniated disc and rupture of L5-S1.  However, 
the VA examiner did not provide an opinion of whether the 
current disability was related to the in-service injury.

By rating decision, in February 2002, the RO denied the 
veteran's claim because they could not find a nexus between 
the in-service injury and the veteran's current low back and 
leg disability.
The veteran filed a notice of disagreement in September 2002.

In August 2003, the veteran's representative submitted a 
written brief and argued that the January 2002 VA examiner 
did not provide an opinion as to whether the veteran's 
current low back and leg disability was etiologically related 
to the in-service injury.

In December 2003, the Board remanded the case to the RO for 
proper notice under the VCAA and to receive an orthopedic and 
neurological examination, which would determine the etiology 
of the current low back and leg disability.

In July 2004, the veteran received a neurological 
examination.  He described his in-service injury.  He also 
stated that he had surgery in 1986 or 1987 and he underwent 
spinal fusion.  The VA examiner noted that he did not have 
the operative records from this surgery to review.  After 
examination, the VA examiner determined that the veteran did 
not have evidence of radiculopathy.  The examiner also opined 
that it was not likely that the veteran's back pain was 
caused or aggravated by the in-service injury.

In August 2004, the veteran underwent an X-ray of the 
lumbosacral spine.  The X-ray revealed the pedicle screws and 
bone graft fusion material that were a result of the December 
1986 surgery.  The impression was mild degenerative disk 
disease L2-3.

That same day, the veteran was afforded a spinal examination.  
The VA examiner noted that he reviewed the veteran's case 
file and radiographic studies completed earlier that day.  
The veteran stated that his pain was getting worse.  The 
examiner noted that the veteran had gained weight and was a 
relatively heavy smoker and these could also contribute to 
his low back pain.  He opined that the veteran's low back and 
leg pain were not related to his in-service injury.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board concludes 
that service connection for residuals of low back injury is 
not warranted.  The Board notes that the veteran had an in-
service injury to his low back.  The Board also notes that 
the veteran does have a current disability of his low back.  
However, according to two VA medical opinions, the veteran's 
current disability is not related to the veteran's in-service 
injury.  The July 2004 neurological examiner reached the same 
medical opinion as the August 2004 VA examiner.  In addition, 
the medical evidence of record does not show the veteran 
complaining of problems or receiving treatment for low back 
pain and leg pain after service until 1986, when he underwent 
surgery.  This is 18 years after his discharge.  The veteran 
has submitted no evidence showing any treatment of the 
lumbosacral spine in the many years between service and the 
treatment and surgery in 1986.  Thus a continuity of 
symptomatology has not been demonstrated.  Furthermore, he 
has submitted no private medical evidence supporting his 
position.  In fact, the only statements averring a 
relationship between the inservice injury and the present 
back pathology come from the veteran.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of low back injury because 
the evidence fails to demonstrate a nexus between the 
veteran's service and his current low back and leg 
disability.




ORDER

Entitlement to service connection for residuals of low back 
injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


